Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-13-00123-CV

                                          IN RE Taysha PARRA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 24, 2013

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT

           On February 15, 2013, Relator Taysha Parra filed a petition for writ of mandamus in this

court complaining of the July 10, 2012 order on the motion to vacate signed by the Honorable

Martha Tanner. Because Judge Tanner was no longer the presiding judge of the 166th Judicial

District Court, Bexar County, Texas, on February 22, 2013, pursuant to Texas Rule of Appellate

Procedure 7.2(b), this court abated the proceeding to the Honorable Laura Salinas, the newly

elected judge presiding over the 166th Judicial District Court, Bexar County, Texas, to

reconsider Judge Tanner’s order.

           On March 20, 2013, Judge Salinas entered an order vacating the modification portion of

the July 10, 2012 order and reinstated the modification action on the court’s docket. Judge

1
  This proceeding arises out of Cause No. 2011-CI-008818, styled In the Interest of K.K.M., pending in the 224th
Judicial District Court, Bexar County, Texas, the Honorable Cathy Stryker presiding. However, the order
complained of was signed by the Honorable Martha Tanner, formerly presiding judge of the 166th Judicial District
Court, Bexar County, Texas.
                                                                                 04-13-00123-CV


Salinas, however, ordered the portion of the July 10, 2012 order denying sanctions to remain in

effect. On April 12, 2013, Relator filed a motion to dismiss because the petition for writ of

mandamus is now moot. We agree that in light of the order signed by Judge Salinas, the petition

for writ of mandamus is now moot. Accordingly, the motion to dismiss is GRANTED and the

petition for writ of mandamus is DISMISSED AS MOOT.


                                                   PER CURIAM




                                             -2-